16194681DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments filed on February 26, 2021 have been entered.
Claims 1, 4-5, and 14 have been amended.
Claim 13 has been cancelled. 
Claim 15 has been added.

Response to Arguments
Applicant’s arguments filed on February, 26 2021 have been fully considered but moot in view of the new grounds of rejection necessitated by applicant’s amendments.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, claim 1 recites reject a connection request from the server for third communication connection between the server and the medical apparatus. However the specification teaches that the rejection is from a server other than the authorized server. 

Regarding claims 2-3, and 14-15 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 4, claim 4 recites reject a connection request from the server for third communication connection between the server and the medical apparatus. However the specification teaches that the rejection is from a server other than the authorized server. 


Regarding claim 5, claim 5 recites reject a connection request from the server for third communication connection between the server and the medical apparatus. However the specification teaches that the rejection is from a server other than the authorized server. 

Regarding claims 6 dependent claim is rejected based on its dependency from the rejected claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the limitation “reject a connection request from the server for third communication connection between the server and the medical apparatus” is unclear which renders the claim indefinite. In an earlier limitation, there was a connection established between the apparatus and the server, then in the later limitation, there is a rejection between the apparatus and same the server, and the specification teaches that the connection between the apparatus and the server is prohibited only when the connection request comes from a server other than authorized server, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner interprets the limitation as reject a connection request from unauthorized server. 
Regarding claims 2-3, and 14-15 dependent claims are rejected based on their dependency from the rejected claim 1.
Regarding claim 4, the limitation “reject a connection request from the server for third communication connection between the server and the medical apparatus” is unclear which renders the claim indefinite. In an earlier a limitation, there was a connection established between the apparatus and the server, then in the later limitation, there is a rejection between the apparatus and same the server, and the specification teaches that the connection between the apparatus and the server is prohibited only when the connection request comes from a server other than authorized server, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner interprets the limitation as reject a connection request from unauthorized server. 


Regarding claim 5, the limitation “reject a connection request from the server for third communication connection between the server and the medical apparatus” is unclear which renders the claim indefinite. In an earlier a limitation, there was a connection established between the apparatus and the server, then in the later limitation, there is a rejection between the apparatus and same the server, and the specification teaches that the connection between the apparatus and the server is prohibited only when the connection request comes from a server other than authorized server, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner interprets the limitation as reject a connection request from unauthorized server. 
Regarding claims 6, dependent claim is rejected based on its dependency from the rejected claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 6, and 13-14 are rejected under 35 U.S.C. 103 as being un-patentable over Johnson et al (”Johnson”, US 20070282634 A1) hereinafter Johnson, in view of Klose et al. (“Klose”, US 20180013825 A1) hereinafter Klose, and further view of Microsoft 365 security (“Microsoft 365 security”, NPL) hereinafter Microsoft 365 security. 

Regarding claim 1, Johnson teaches a medical information system ([0025] Fig. 2) comprising: 
a server  ([0025] Fig. 2 server) and 
([0025-0026] Fig. 2 PDM and medical devices 122-126 are the medical apparatus),
wherein the server comprises a server side definition file storage unit configured to store a server side definition file that defines a mode of uploading ([0030] Fig. 2 The centralized server 128 maintains the schedule 137 and criteria 138 {server side definition file, mode of uploading} in a storage device 131.), and
and the medical apparatus comprises: a medical apparatus side data storage configured to store the medical apparatus side data ([0044-0046] Fig. 8 The patient management device 211 stores patient data 216, settings 217, conditions 218, and counters 219 in the storage device 215.); 
a client side definition file storage configured to store a client side definition file that defines the mode of the uploading ([0044-0046] Fig. 8 The patient management device 211 stores patient data 216, settings 217, conditions 218, and counters 219 in the storage device 215.)([0030] The frequency of scheduled and patient-initiated patient data retrieval can be defined by settings and conditions internally maintained by the patient collection device 127, or in accordance with a schedule 137 and criteria 138 remotely-specified and downloaded to the patient collection device 127. The centralized server 128 maintains the schedule 137 and criteria 138 in a storage device 131.)
a medical device ([0025-0026] Fig. 2 PDM and medical devices 122-126 are the medical apparatus),
an external communication apparatus that includes a processor configured to  ([0025-0026] Fig. 2 PDM is the external communication apparatus)([0034] Central Processing Unit),
request a first communication connection to the sever ([0043] Fig.7 each unscheduled patient-initiated interrogation 193 on a patient management device 191 results in a server callback 194, which requests download of the most up-to-date criteria 195 for patient-initiated interrogations.)
when the communication connection is established with the server, acquire the server side definition file from the server ([0043] Fig.7 each unscheduled patient-initiated interrogation 193 on a patient management device 191 results in a server callback 194, which requests download of the most up-to-date criteria 195 for patient-initiated interrogations.)
update the client side definition file stored in the client side definition file storage of the medical apparatus with the acquired server side definition file ([0030] The frequency of scheduled and patient-initiated patient data retrieval can be defined by settings and conditions internally maintained by the patient collection device 127, or in accordance with a schedule 137 and criteria 138 remotely-specified and downloaded to the patient collection device 127. The centralized server 128 maintains the schedule 137 and criteria 138 in a storage device 131.)
receive the medical apparatus side data from the medical device ([0026] the patient management device 127 is used by the patient to interrogate the medical devices 122-126 to retrieve patient data that has been recorded )([0043] Fig.7 retrieved patient data will be sent as an upload 196 to the centralized server 192 or other data repository. Scheduled autonomous interrogations 197, 200, 202 also result in the upload 198, 201, 203 of the retrieved patient data. Modifications to the criteria or schedule, if available, can downloaded 199, 204 from the centralized server 192 to the patient management device 191 whenever the schedule of autonomous patient data retrieval 137 or criteria of patient-initiated patient data retrieval 138 have been modified. )
([0043] Fig.7 uploads to the server, 196, 198, 201, 203 )
When the second communication connection to the sever is established, upload the medical apparatus side data to the server ([0043] Fig.7 uploads to the server, 196, 198, 201, 203 )
Johnson does not teach, disconnect the first communication connection with the server after the server side definition file is acquired, and disconnect the second communication connection with the server after the medical apparatus side data is uploaded to the server, however
disconnect the first communication connection with the server after the server side definition file is acquired ([0327]  after the data transfer 293′ is completed, SM 1 instructs media agent 144 and/or client B (via SM 2) to tear down the communication path therebetween,)
disconnect the second communication connection with the server after the medical apparatus side data is uploaded to the server ([0327]  after the data transfer 293′ is completed, SM 1 instructs media agent 144 and/or client B (via SM 2) to tear down the communication path therebetween,)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnson in view of Klose in order to disconnect the communication after data transfer completion because it would provide reliable, cost-effective ways to protect the information stored on their computer networks while minimizing impact on productivity.


Microsoft 365 security teaches after the client side definition file is updated and the first communication connection or the second the communication connection with the server is disconnected, reject a connection request from the server ([Page 2] Security principals perform actions (which include Read, Write, Modify, or Full control) on objects. Objects include files, folders, printers, registry keys, and Active Directory Domain Services (AD DS) objects. Shared resources use access control lists {client side definition file} (ACLs) to assign permissions. Deny access to unauthorized users and groups)([Page 3] By using the access control user interface, you can set NTFS permissions for objects such as files, Active Directory objects, registry objects, or system objects such as processes. Permissions can be granted to any user, group, or computer. It is a good practice to assign permissions to groups because it improves system performance when verifying access to an object.)([Page 3] Update users’ ability to access resources on a regular basis as an organization’s policies change {update client side definition file} or as users’ jobs change.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnson in view of Microsoft 365 security in order for the communication unit to reject a request because it would force updating the configuration file using connection initiated by the client and reduce the security risk of modifying the client based on unauthorized requests coming from the server, and would improve the security access of certain files. 

Regarding claim 2, Johnson, Klose, and Microsoft 365 security teach the medical information system according to claim 1. 
Johnson further teaches a wherein the medical apparatus side data includes medical data of a subject of the medical apparatus ([0046] Fig. 8 The patient management device 211 stores patient data 216,).

Regarding claim 3, Johnson, Klose and Microsoft 365 security teach the medical information system according to claim 1. 
Johnson furthers teaches wherein the client side 30definition file defines at least one of a time for executing the uploading, a time interval for executing the uploading, and a type of data to be uploaded ([0046] Fig. 8 The settings 217, conditions 218, and counters 219 {mode of uploading} control patient data collection and respectively define scheduled frequency and patient-initiated interrogation control, conditions affecting patient-initiated interrogation, and limits on number of permissible patient-initiated interrogations).

Regarding claim 4, Claim 4 can be rejected with the same reasoning as claim 1.

Regarding claim 5, Claim 5 can be rejected with the same reasoning as claim 1.

Regarding claim 6, Claim 6 can be rejected with the same reasoning as claim 5.

Regarding claim 14, Johnson, Klose, and Microsoft 365 security teach the medical information system according to Claim 1.
([0026] Fig. 2 The patient management device 127 noncontinuously interfaces locally to one or more medical devices 122-126, either through direct means, such as wired serial connectivity, or through indirect means, such as inductive coupled telemetry, optical telemetry, );.

Claims 15 is rejected under 35 U.S.C. 103 as being un-patentable over Johnson et al (”Johnson”, US 20070282634 A1) hereinafter Johnson, Klose et al. (“Klose”, US 20180013825 A1) hereinafter Klose, and Microsoft 365 security (“Microsoft 365 security”, NPL) hereinafter Microsoft 365 security, in view of Wang et al. (“Wang”, CN106341244A) hereinafter Wang.

Regarding claim 15, Johnson, Klose, and Microsoft 365 security teach the medical information system according to Claim 1.
Johnson teaches receive the medical apparatus side data from the medical device in accordance with the updated client side definition file ([0030] The frequency of scheduled and patient-initiated patient data retrieval can be defined by settings and conditions internally maintained by the patient collection device 127, or in accordance with a schedule 137 and criteria 138 remotely-specified and downloaded to the patient collection device 127. The centralized server 128 maintains the schedule 137 and criteria 138 in a storage device 131.) ([0026] the patient management device 127 is used by the patient to interrogate the medical devices 122-126 to retrieve patient data that has been recorded ).


Wang teaches receive a request from the medical device for the updated client side definition file ([0017] the sending unit {medical device} sends a configuration file acquisition request to the server {Examiner interprets server as the external communication apparatus}), 
in response to reception of the request from the medical device, transmit the updated client side definition file to the medical device ([0018] the receiving unit {medical device} configured to receive the configuration file from the server  {Examiner interprets server as the external communication apparatus})
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Johnson Klose, and Microsoft 365 security in view of Wang in order to request for the updated client side definition file because it would provide an efficient and accurate protocol between the medical device and the external communication apparatus when transferring the medical data between them. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                             /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444